345 F.2d 177
Arlexie GRAY, Appellant,v.UNITED STATES of America, Appellee.
No. 21828.
United States Court of Appeals Fifth Circuit.
May 12, 1965.

A. M. Crabtree, Jr., Jacksonville, Fla., for appellant.
James H. Walsh, Asst. U.S. Atty., Jacksonville, Fla., Edward F. Boardman, U.S. Atty., Middle District of Florida, for appellee.
Before TUTTLE, Chief Judge, and RIVES and BELL, Circuit Judges.
PER CURIAM.


1
Gray appeals from a conviction of embezzling union funds in violation of 29 U.S.C.A. 501(c).  The evidence, including some five hundred altered receipt forms, the basis of Gray's settlement with the financial agent, was ample to permit the jury to consider that appellant's guilt was proved beyond a reasonable doubt.


2
The judgment is affirmed.